77,03'
                                                            COURT OF CRIMINAL APPEAL
                                                                             AUSTIN, TEXA
                                                           Transmitted 11/9/2015 12:00:00 Al
                                                               Accepted 11/9/2015 7:31:16 Af

     IN THE COURT OF CRIMINAL APPEALS OF TEXAS abelaS?|r
                                                                         FILED IN
                            No. AP-77,036                       COURT OF CRIMINAL APPEALS

                                                                      November 9, 2015


                                                                   ABELACOSTA, CLERK

JUAN BALDERAS                               On Direct Appeal from the
       Appellant,                           179th District Court of Harris,
                                            Texas; Cause No. 1412826.



v.
                                            THIS IS A DEATH
                                            PENALTY CASE


THE STATE OF TEXAS




                    MOTION FOR LEAVE TO FILE
                     POST-SUBMISSION BRIEF




ORAL ARGUMENT RECEIVED 10/07/2015




                                            R. Scott Shearer
                                            TBA No. 00786464
                                            917 Franklin, Suite 320
                                            Houston, Texas 77002
                                            (713)254-5629
                                            (713) 224-2889 FAX
                                            ShearerLegal@Yahoo, com

                                            Attorney for Appellant
                                            (court-appointed)

                                            November 7, 2015
      JUAN BALDERAS, by and through counsel on appeal, seeks leave to file

his Post-Submission Brief for Appellant. Appellant seeks to provide further briefing

based upon the questions posed by the Court at oral argument. In support of his

prayer for reversal he would respectfully show the Court the following:


                                         I.


      Appellant was convicted of capital murder. This Court granted oral argument,

which was received on October 7, 2015. No opinion has yet been issued.



                                        II.


      Many members of the Court posed questions at oral argument that were not

capable of being answered by reference to Appellant's original brief. Appellant has

briefed these questions in a post-submission brief. The post-submission brief has

been submitted contemporaneously with this motion.


                                        III.


      Upon motion by a party, this Court may permit the filing of additional briefs

other than those provided for in Rule 38. See Tex. R. App. Proc. 71.4.
                            PRAYER FOR RELIEF



       FOR THESE REASONS, the Appellant prays the Honorable Court of
Criminal Appeals will grant this motion and order Appellant's post-submission brief
filed amongst the papers in the cause.


                                                  Respectfully submitted,


                                            By:   /s/ R. SCOTT SHEARER
                                                  R. Scott Shearer
                                                  TBA No. 00786464
                                                  917 Franiklin, Suite 320
                                                  Houston, Texas 77002
                                                  (713)254-5629
                                                  (713) 224-2889 FAX
                                                  ShearerLegal@Yahoo. com

                                                  Attorney for Appellant
                                                  (court-appointed)
                          CERTIFICATE OF SERVICE



      I certify that a copy of this Motion for Leave to File Post-Submission Brief
for Appellant has been served upon the State of Texas by e-mailing a copy of same
to the following parties at their respective addresses on this the 7th day of November,
2015:




A.D.A. CLINTON A. MORGAN
DISTRICT ATTORNEY'S OFFICE
APPELLATE DIVISION
1201 FRANKLIN, SUITE 600
HOUSTON, TX 77002
Morgan_Clionton@dao. hctx. net


                                                     /s/ R. SCOTT SHEARER
                                                     R. Scott Shearer